DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, 14-16, 21-22 and 26-29 are pending in this application.
Claims 1, 9 and 21 are currently amended.
Claims 4, 12-13, 17-20 and 23-25 were cancelled.
IDS submitted on 6/30/2022 was considered.

Terminal Disclaimer
The terminal disclaimer filed on 6/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application no.: 15/841,915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The previous 103 rejections to the claims 1-3, 5-11, 14-16, 21-22 and 26-29 have been withdrawn in response to the applicants’ amendments/remarks.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 9 and 21,
Aksionkin et al. (Pub. No.: US 2018/0025011 A1) teaches received from an entity and associated with a compliance rule of the endpoint device, scan, by the processor, the endpoint device for an indication of a violation of the compliance rule associated with the policy; in response to the indication of the violation, execute, by the processor, a script associated with the violation at the endpoint device, resulting in a remediation associated with the violation at the endpoint device-e.g. see, Fig. 4, [0038], [0039], [0054], [0058] of Aksionkin.

Betzler et al. (Pub. No.: US 2017/0154189 A1) teaches receiving a non-compliance exception request requesting an exception to the policy; a rule database to determine if a previous non-compliance exception request has been granted for the policy-e.g. se, [0055], [0056] of Betxler.

Burns et al. (Pub. No.: US 2012/0084412 A1) teaches generating an available override and one or more values to set for attributes of the policy -e.g. see, [0025] of Burns.

Rykowski et al. (US 10,122,577 B1) teaches determining a defined set of behaviors and attribute values that can be input into scripts-e,g, see, col. 4, lines 57-67 to col 5, lines 1-9, see also, col. 3, lines 38-55 of Rykowski.

	Yehuda et al. (Patent No.: US 8,494,977 B1) teaches display of data regarding which parameter is non-complaint, a value associated with the non-complaint parameter, and what value the parameter should be set to for the endpoint device to become compliant -e.g. see, col. 8, lines 1-13, see also, col. 2, lines 9-21 & lines 33-49 and col. 4, lines 46-67 of Yehuda.

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1 and 9 specific to the other limitations combination with:

in response to a determination that the previous non-compliance exception request has not been granted, removes the endpoint device from a system with which the endpoint device is associated.

the limitations in independent claim 21 specific to the other limitations combination with:

determining, by the processor, whether to remove the endpoint device from a system with which the endpoint device is associated based on discovery of the indication of the endpoint device being non-compliant.

Dependent claims 2-3, 5-8, 10, 11, 14-16, 22 and 26-29 are allowed as they depend from allowable independent claims 1, 9 or 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495